Title: From George Washington to the New York Convention, 20 February 1777
From: Washington, George
To: New York Convention

 

Gentn
Head Qrs ⟨Morristown February 20. 1777.⟩

I have been hon⟨oured with⟩ your Letter of the 13th Instt. You may ⟨rest assured⟩ that the situation of our Officers in the ⟨Enemy’s⟩ hands claims much of my attention, a⟨nd that it⟩ is my wish to give them the earliest ⟨relief.⟩ Every exchange that has been direct⟨ed by me,⟩ was meant to be made on the princip⟨les which you⟩ politely mention. It did happen how⟨ever,⟩ owing perhaps as much to the miscarr⟨iage of⟩ the Lists transmitted, or their not getting ⟨to hand⟩ before the Exchanges were made, as to any ⟨design⟩ in Mr Loring, that some Officers were ⟨released,⟩ whose confinement was not so early, as ⟨that⟩ of Others. This proceeding I remonstr⟨ated⟩ against, and most probably the like will ⟨not be done⟩ again. The case of the Gent⟨n you⟩ particularly notice shall not escape ⟨me and⟩ they shall obtain, as far as it may be in ⟨my power⟩ an equal exchange with the rest, rega⟨rding⟩ the circumstances of their rank and the ⟨time⟩ of their Captivity. There yet remain ⟨some⟩ Officers taken in Canada to be disch⟨arged from⟩ their paroles.
Since my last ⟨Nothing of⟩ importance has occurred in the ⟨Military line. However I think it extremely probable nay almost certain that the Enemy are on the point of making a push. the particular object they have in view I cannot determine. Such of their Troops as have returned from Rhode Island have landed at Amboy with some Heavy Artillery & our information is, that Genl Howe & Lord Peircy are with ’em. I have the honor to be Yours &C.

Go. Washington


P.S. On the morning of the 18th Colo. Neilson of Brunswick with a detachment of Militia surprized a party of General Skinners Regt under Maj. Stogdon whom he took & 59 privates Killing 4 & bringing off 63 stand of arms & some blankets, this balances them (the British Troops) taking a Militia Guard of ours (about the same in number) near the Hook last week.⟩

